Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claims 1 – 11 and 13 – 20 are allowable over the prior art. The prior art of record does not teach a boundary layer control system in fluid communication with a boundary layer region of the flight control surface; a duct in fluid communication with the boundary layer control system; a heat exchanger having air passages in fluid communication with the duct and fluid passages in heat exchange relationship with the air passages, the fluid passages for receiving a cooling fluid of the aircraft; and a forced air driver in fluid communication with the duct for driving an airflow therethrough and through the boundary layer control system. Furthermore, the prior art of record does not teach an intermittent internal combustion engine being liquid cooled and having at least one cooling passage; a heat exchanger having at least one air passage and at least one fluid passage, the at least one fluid passage fluidly connected to the at least one cooling passage of the intermittent internal combustion engine; a duct fluidly connected to a boundary layer region of a surface of the aircraft, the duct fluidly connected to the at least one air passage of the heat exchanger, the duct having an inlet in fluid flow communication with an environment outside the aircraft and an outlet in fluid flow communication with the boundary layer region of the aircraft for injecting air into the boundary layer region; and a forced air driver in fluid communication with the duct for driving an airflow therethrough and from the boundary layer region of the aircraft.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTINA XAVIER whose telephone number is (571)272-9853. The examiner can normally be reached 10 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571) 270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VALENTINA XAVIER/Primary Examiner, Art Unit 3642